Citation Nr: 0428718	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO). 

This case was previously before the Board in November 2000.  
The Board denied entitlement to service connection for 
hypertension.  The Board determined that new and material 
evidence was not submitted which warranted the reopening of 
claims of entitlement to service connection for duodenal 
ulcer with hiatal hernia and an acquired psychiatric disorder 
other than PTSD.  The Board remanded the issue of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for PTSD for additional 
development of the evidence.  That development having been 
completed, the case is once more before the Board for 
appellate consideration.  

Historically, the record shows that in unappealed April 1991 
and April 1992 rating decisions, the RO denied service 
connection for PTSD.  The evidence essentially failed to show 
a diagnosis of PTSD based upon sufficient combat stressors 
associated with the veteran's Vietnam service.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
veteran's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

For reasons that are apparent in the decision cited below, 
the Board has restated the issues on appeal to include 
entitlement to service connection for PTSD on a de novo 
basis.  

FINDINGS OF FACT

1.  In the last unappealed rating decision of April 1992, the 
RO denied service connection for PTSD.  

2.  Evidence submitted since the unappealed April 1992 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The competent and probative medical evidence demonstrates 
a sustained diagnosis of PTSD supported by verified stressors 
associated with Vietnam service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed April 1992 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for PTSD, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105 (West. 2002); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2003).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5107(West 2002);  38 C.F.R. §§ 3.303, 3.304 
(2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1967 to 
October 1969.  He served in Vietnam.  His service medical 
records are silent for PTSD.

At the time of the last unappealed rating decision denying 
service connection for PTSD in April 1992, the evidence of 
record failed to show evidence of PTSD supported by verified 
combat stressors associated with the veteran's Vietnam 
service.  However, A VA hospital summary in early 1973 
essentially noted evidence of an anxiety psychoneurosis, at a 
time prior to the recognition of PTSD as a viable diagnosis 
for psychoneurosis disability by VA.

Evidence received following the April 1992 RO rating decision 
includes VA and private medical records dated approximately 
in the 1990's which list a sustained diagnosis of PTSD.  
Also, evidence from the Social Security Administration (SSA) 
dated in the 1990's show a sustained diagnosis of PTSD.  

In December 1998, the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He essentially claimed that he had PTSD due to Vietnam 
service.

Information dated in June 2003 from the United States Armed 
Services Center for the Research of Unit Records (USASCRUR), 
was noted by the RO to have verified the veteran's exposure 
to hostile fire while serving in Vietnam.

Reports of VA psychiatric and psychological tests in August 
2003 noted that the clinical findings did not support a 
diagnosis of PTSD.  The reported diagnosis was bipolar 
disorder.  

A January 2004 VA psychiatric examination report shows that 
the clinical findings did not support a diagnosis of PTSD.  
The psychiatric examiner noted that the veteran had 
psychological testing to provide a complete and thorough 
evaluation and the diagnosis of other than PTSD was reached.  
The examiner essentially noted that a longitudinal review of 
the competent medical evidence showed that the veteran's 
current symptomatology noted on reliable and thorough 
psychiatric and psychological evaluations did not warrant a 
diagnosis of PTSD.  The reported diagnosis was bipolar 
disorder, type 2, in control.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.  
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).

The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association (DSM- 
IV).  See Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2002).

The evidence required to support the occurrence of an in- 
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . . Where . 
. . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table);  see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in- service 
stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2003) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which that had held 
that 38 C.F.R. § 3.304(f) did not adequately reflect the law 
of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment was March 7, 1997, the date 
the Cohen decision was issued by the CAVC.

When there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, the 
veteran's claim under the liberalizing regulation is a claim 
separate and distinct from the claim previously and finally 
denied prior to the liberalizing regulation and may be 
reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Due to the favorable disposition of the issues on appeal the 
Board notes that any VCAA deficiency represents noting more 
than harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);see also 
38 C.F.R. § 20.1102 (harmless error).  


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD, which the RO denied in an 
unappealed April 1992 rating decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

The Board notes that the medical evidence on file at the time 
of the unappealed April 1992 RO rating decision essentially 
failed to demonstrate the diagnosis of PTSD supported by 
verifiable combat stressors.  

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of VA 
and private medical records dated in the 1990's which listed 
a diagnosis of PTSD.  Also, evidence from the SSA in the 
1990's show a diagnosis of PTSD.  In December 1998, the 
veteran attended a hearing before a hearing officer at the 
RO.  The hearing transcript is on file.  He essentially 
claimed that he had PTSD due to Vietnam service.  Also, 
Information dated in June 2003 from USASCRUR verified the 
veteran's exposure to hostile file while serving in Vietnam.  
Moreover, on June 18, 1999, and retroactive to March 7, 1997, 
regulations for claims of service connection for PTSD were 
amended. 

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim.

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 C.F.R. § 3.156(a).


Service Connection for PTSD

The Board may proceed in considering the issue of entitlement 
to service connection for PTSD on a de novo basis without 
prejudice shown to the veteran in view of the RO's complete 
review of the evidence prior to transfer of this case to the 
Board.  No additional evidence has been added which the RO 
has not considered.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Since the record is complete, there is no need to 
remand this case for additional development of the evidence.  

Also, the Board recognizes that the provisions of 38 U.S.C.A. 
§ 5103A(d) require VA to obtain medical examination or 
opinion if necessary to make a decision on a claim.  In this 
case, the record contains multiple pertinent reports of VA 
psychiatric and psychological specialty examinations with 
opinions regarding the issue on appeal.  The requirements of 
the VCAA have been met.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

The Board notes that establishing service connection for PTSD 
requires a current medical diagnosis of PTSD.  The Board 
recognizes that recently dated VA psychiatric and 
psychological examinations essentially show evidence of a 
psychosis diagnosed as a bipolar disorder.  

However, a longitudinal review of the voluminous record shows 
evidence of initial manifestations of a psychoneurosis 
recognized as anxiety as early as the 1970's, prior to the 
recognition of PTSD as a viable diagnosis for psychoneurosis 
disability by VA.  Importantly, the Board points out that the 
record also contains competent VA and private medical 
evidence as well as evidence from SSA dated in the 1990's 
noting a sustained diagnosis of PTSD.  Significantly, 
information from USASCRUR shows verification of PTSD 
stressors due to Vietnam service.  

Although current VA psychiatric and psychological 
examinations refer solely to a superimposed or coexisting 
psychosis, diagnosed as a bipolar disorder, the fact remains 
that, the record also contains competent and probative 
medical evidence demonstrating a sustained diagnosis of PTSD, 
a recognized psychoneurosis, supported by verified stressors 
associated with Vietnam service.

As it stands, the relative equipoise nature of the competent 
medical evidence does not permit the Board to conclude that 
the preponderance of the evidence is against the veteran on 
the issue of entitlement to service connection for PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Simply put, the grant of service connection for PTSD is 
warranted.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 






ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.

Entitlement to service connection for PTSD is granted. 



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



